Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
August 13, 2014, by and between American Homes 4 Rent, a Maryland real estate
investment trust (the “Company”), and Tamara Hughes Gustavson (“Purchaser”).

 

WHEREAS, the Company proposes to undertake an underwritten offering (the
“Offering”) of Class A common shares of beneficial interest, par value $0.01 per
share (the “Shares”) pursuant to a registration statement on Form S-3 (the
“Registration Statement”) filed pursuant to the Securities Act of 1933, as
amended (the “Securities Act”); and

 

WHEREAS, Purchaser desires to purchase Shares directly from the Company in a
private transaction as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                               Purchaser hereby agrees to purchase directly
from the Company on the terms set forth herein such number of Shares as equals
$50,000,000 divided by the public offering price set forth in the final
prospectus supplement forming a part of the Registration Statement for the
Offering (the “Prospectus Supplement”), for a total price of $50,000,000.

 

2.                                    Purchaser understands and agrees that her
purchase of Shares hereunder is being made pursuant to a private placement
exempt from the registration requirements of the Securities Act and the Shares
purchased hereunder may not be sold, transferred or conveyed by Purchaser except
in compliance with applicable securities laws.

 

3.                                    The purchase price for Shares shall be
paid by means of a cash payment (wire transfer or other means acceptable to the
Company) and shall close at the time of closing of the Offering.  The closing of
the sale of Shares to Purchaser shall be conditioned solely on the closing of
the Offering.

 

4.                                    Purchaser hereby agrees that her purchase
of Shares may be described in the Registration Statement and the Prospectus
Supplement.

 

5.                                    Purchaser hereby represents and warrants
to the Company that:

 

a.                                     Purchaser is, and at the time of closing
of the purchase of Shares by Purchaser will be, an Accredited Investor as that
term is defined in Rule 501 of Regulation D under the Securities Act; and

 

--------------------------------------------------------------------------------


 

b.                                    Purchaser has received all information she
deems relevant or necessary with respect to her purchase of Shares.

 

6.                                    This Agreement shall terminate if the
closing of the Offering shall not have occurred on or before August 19, 2014.

 

7.                                    This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but which taken
together shall constitute one and the same agreement.

 

8.                                    This Agreement shall be governed by the
laws of the State of Maryland.

 

[The remainder of this page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been entered into effective as of the
date first written above.

 

 

AMERICAN HOMES 4 RENT

 

 

 

 

 

By:

/s/ David P. Singelyn

 

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

TAMARA HUGHES GUSTAVSON

 

 

 

 

 

 

 

/s/ Tamara Hughes Gustavson

 

 

--------------------------------------------------------------------------------